Case 19-11534-CSS   Doc 546   Filed 12/03/19   Page 1 of 13
                                                                                             Case 19-11534-CSS                                                 Doc 546                        Filed 12/03/19   Page 2 of 13

In re: Charming Charlie Holdings Inc., et al .
                                                                                                                                                                                    19-11534 (CSS)
                                                                                                               Reporting Period:                                    October 2019: 10/1/19 - 10/31/19
                                                                                                               Federal Tax I.D. #                                                       XX-XXXXXXX


                                                                              Notes to the Monthly Operating Report
GENERAL:
Charming Charlie Holdings Inc. and its related debtor legal entities
Debtor                                                                              Case Number                      Tax ID
Charming Charlie Holdings Inc.                                                     19-11534 (CSS)                  XX-XXXXXXX
Charming Charlie Canada LLC                                                        19-11535 (CSS)                  XX-XXXXXXX
Charming Charlie International LLC                                                 19-11536 (CSS)                  XX-XXXXXXX
Charming Charlie LLC                                                               19-11537 (CSS)                  XX-XXXXXXX
Charming Charlie Manhattan LLC                                                     19-11538 (CSS)                  XX-XXXXXXX
Charming Charlie USA, Inc.                                                         19-11539 (CSS)                  XX-XXXXXXX
Poseidon Partners CMS, Inc.                                                        19-11540 (CSS)                  XX-XXXXXXX

General Notes:                                                            Charming Charlie Holdings Inc.

The financial and supplemental information contained herein are preliminary, unaudited, and may not comply in all material respects with generally accepted accounting principles in the United
States of America ("U.S. GAAP"). Individual Debtor entities are presented in the accompanying statement of operations.

The financial information has been derived from the books and records of the Debtors. The information presented is based on the Debtors fiscal month based on the standard 4-5-4 retail fiscal
calendar. This information, however, has not been subject to certain procedures that would typically be applied to financial information in accordance with U.S. GAAP, and upon application of such
procedures, the Debtors believe that the financial information could be subject to changes, which could be material.

The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustments.

The results of operations contained herein represent the impact of the liquidation going out of business sales and the back office support of that process. The results are not necessarily indicative of
results which may be expected for any other period or for the full year and may not necessarily reflect the combined results of operations and financial position of the Debtors in the future.

At the end of August 2019, Charming Charlie LLC ceased operations with the store closures. As the Debtor prepared to wind down the remaining operations and corporate headquarters, the Debtor
switched for its Oracle ERP to Quickbooks. During that process, all the debtors accounting records were combined into Charming Charlie USA as that was the only remaining company with
activity. Beginning with the September MOR, the schedules will reflect this change.

As part of thesimplification of processes after the closure of the Debtor's store operations the Debtors switched from a fiscal month end to calendar month end. The impact is immaterial as it only
shifts month end by a few days.

Note: Charming Charlie Holdings Inc., et al. emerged from bankruptcy April 24, 2018. The results presented are those of the successor company only
Certain amounts may appear to be clerically inaccurate as they are presented in thousands and are subject to rounding differences. Certain amounts in prior filings may have been reclassified to
conform to the current filing presentation.

Notes to MOR-1, MOR-1a and MOR-1c:
Attached to MOR-1 is a listing of the Debtors' bank accounts (see MOR-1a) that had a closing cash book balance by account number for the reporting period.. All accounts with a zero dollar
balance have been suppressed. The balance of Charming Charlie LLC account 2768 represents outstanding checks.
Term Loan payment was a credit card settlement that went through one of the Wilmington Trust DACA accounts and was automatically swept against the balance. The $1.2M cash receipts
represents the payment for the sale of the intellectual property.
The DIP ABL was settled and closed during the month of September.
Notes to MOR-2 and MOR-3:
The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustments.
Accounts Receivable and Accounts Payable may include intercompany balances among the Debtors, and between the Debtors and Non-Debtors. See General Notes regarding elimination of these
balances.
Cost of Goods sold reflects the clean up of the inventory reserve accounts after all the stores were closed.
The balance sheets contained herein reflect unconsolidated company balances and are shown prior to any applicable intercompany eliminations.

Notes to MOR-3a:
MOR 3a is a detailed view of the company Liabilities Subject to Compromise broken out for each debtor.

Notes to MOR-3b:
MOR 3b is the July pre-petition balance sheet broken out for each debtor.
Notes to MOR-4:
The post-petition tax activity presented includes pre-and post- petition tax liabilities. The closing tax position disclosed in MOR-4 (July) presented for Corporate Income tax was presented in err
as a liability, but in fact was a receivable. MOR-4 (August) corrects this error.

The Post-Petition Debts presented represent the unpaid trade payables to third parties. Intercompany payables and other accruals that roll up to the Accounts payable line in the balance sheet are
excluded from this table.
Notes to MOR-5:
Accounts Receivable, MOR-5, is intentionally left blank. The debtors do not have any trade related AR outside of credit card receivables, which they include in cash equivalents. The majority of
the AR on the balance sheet relates to tenant allowances and intercompany balances.
                                                                                    Case 19-11534-CSS                                                Doc 546                    Filed 12/03/19                                 Page 3 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-1                                                                                                                                                                                                                                                                                                                  19-11534 (CSS)
                                                                                                                                                                                                                                                                             Reporting Period:         October 2019: 10/1/19 - 10/31/19
                                                                                                                                                                                                                                                                             Federal Tax I.D. #                            XX-XXXXXXX


                                                                                                                                          Schedule of Cash Receipts and Disbursements
                                                                                                                                                            (000's)

Charming Charlie Holdings Inc. and its related debtor legal entities                                                               See Notes to the MOR related to MOR-1

                                                                                                          Intercompany           Intercompany        Non Debtor on         Asset Based
                                                                                     External         Disbursements to Non-    Disbursements to        Behalf of             Lending                Term Loan                Total           Asset Based          Intercompany         Cash
Debtor                                                  Case Number               Disbursements              Debtors                Debtors            Debtors            Disbursements              Payments            Disbursements     Lending Receipts          Receipts         Receipts             Total Cash Receipts
Charming Charlie LLC                                   19-11537 (CSS)         $               (632)   $                -       $            (200)    $         -      $                -       $                -       $          (832)   $           501    $               -     $       -      $                              501
Charming Charlie USA, Inc.                             19-11539 (CSS)         $               (287)   $                -       $               (1)   $         -      $                -       $                -       $          (287)   $           -      $               200   $         72   $                              272
Charming Charlie International LLC                     19-11536 (CSS)         $                -      $                -       $             -       $         -      $                -       $                -       $           -      $           -      $               -     $       -      $                              -
Charming Charlie Canada LLC (USD)                      19-11535 (CSS)         $                -      $                -       $             -       $         -      $                -       $                -       $           -      $           -      $               -     $       -      $                              -
Charming Charlie Holdings Inc.                         19-11534 (CSS)         $                -      $                -       $             -       $         -      $                -       $                -       $           -      $           -      $               -     $       -      $                              -
Charming Charlie Manhattan LLC                         19-11538 (CSS)         $                -      $                -       $             -       $         -      $                -       $                -       $           -      $           -      $               -     $       -      $                              -
Poseidon Partners CMS, Inc.                            19-11540 (CSS)         $                -      $                -       $             -       $         -      $                -       $                -       $           -      $           -      $               -     $       -      $                              -

                                            Total                             $               (918) $                  -       $            (201) $           -       $               -        $                -       $        (1,119)   $           501    $              200    $        72    $                              773


                                                                                                                                                       19-11538
                                                       19-11537 (CSS)             19-11539 (CSS)         19-11535 (CSS)         19-11540 (CSS)           (CSS)            19-11536 (CSS)           19-11534 (CSS)
                                                                                                                                                      Charming
                                                                                                                                                        Charlie
                                                                              Charming Charlie          Charming Charlie       Poseidon Partners      Manhattan       Charming Charlie         Charming Charlie
                                                    Charming Charlie LLC         USA, Inc.                Canada LLC              CMS, Inc.               LLC         International LLC          Holdings Inc.

  Other Non-Merch                                                        19                    23
  Payroll / T&E                                                          38                   167
  Occupancy                                                             122                     4
  Sales & Use Tax                                                        10                     -
  Merch                                                                   -                     -
  Professional-Liquidation Fees                                         444                    92
  DIP Facility Fee                                                        -                     -
  US Trustee Fees                                                         -                     -


Total                                                                   633                   287                          -                     -                -                        -                        -
                                                        Case 19-11534-CSS                     Doc 546          Filed 12/03/19           Page 4 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-1a
                                                                                                                                                                   19-11534 (CSS)
                                                                                             Reporting Period:                                     October 2019: 10/1/19 - 10/31/19
                                                                                             Federal Tax I.D. #                                                        XX-XXXXXXX

                                                             Bank Reconciliation (or copies of Debtors' bank reconciliations)
                                                                                         (000's)

Charming Charlie Holdings Inc. and its related debtor legal entities                           See Notes to the MOR related to MOR-1a

Entity                                        Case Number          Bank Name                        Last 4 Digits of Account No.            Closing Cash Book October 31, 2019)
Charming Charlie USA, Inc.                    19-11539 (CSS)                                 Sub Total                                  $                                     186
                                                                   Wells Fargo               1192                                                                             186
                                                                   Wells Fargo               1554*                                                                            -
                                                                   Wells Fargo               1218*                                                                            -
                                                                   Wells Fargo               7372*

Charming Charlie Holdings Inc.                19-11534 (CSS)                                 Sub Total                                  $                                      -
                                                                   Wells Fargo               6814                                                                              -

Charming Charlie International LLC            19-11536 (CSS)                                 Sub Total                                  $                                      -
                                                                   Wells Fargo               5640                                                                              -


Charming Charlie LLC                          19-11537 (CSS)                                 Sub Total                                  $                                  16,983
                                                                   JPMC                      1183 (a)                                                                         -
                                                                   PNC                       6051 (a)                                                                         -
                                                                   Wells Fargo               0730*                                                                            -
                                                                   Wells Fargo               1564                                                                             -
                                                                   Wells Fargo               2768*                                                                            -
                                                                   Wells Fargo               7051                                                                              15
                                                                   Wells Fargo               9823                                                                          13,535
                                                                   Wells Fargo               9849                                                                             -
                                                                   Wilmington Trust          2-000                                                                          3,433
                                              Total                                                                                     $                                  17,169
* Zero Balance Accounts (ZBA)
(a) Accounts still open due to DACA in place. Working on closing them.
All bank accounts reconciliations have been completed for the reporting period.
                                                         Case 19-11534-CSS                        Doc 546            Filed 12/03/19                Page 5 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-1b
                                                                                                                                                                                                            19-11534 (CSS)
                                                                                                                                                                   Reporting Period:        October 2019: 10/1/19 - 10/31/19
                                                                                                                                                                   Federal Tax I.D. #                           XX-XXXXXXX

                                                                                       Schedule of Professional Fees and Expenses Paid
                                            This schedule is to include all retained professional payments from case inception to current month (includes creditor professionals)


                                                                                                                 Check                  Amount Paid during period                           Paid to date
                                                     Amount
Payee                                                Approved     Payor                                 Number              Date           Fees         Expenses            Fees                      Expenses
Prime Clerk LLC                                         91,536.50    Charming Charlie USA                WIRE              10/25/2019       48,841          42,696    $       237,280   $                          139,567
Young Conway                                                         Charming Charlie USA                                                                             $        26,369   $                              184
Clear Thinking Group LLC                               221,736.91    Charming Charlie USA                 WIRE              10/3/2019       199,926          21,811   $       372,706   $                           21,811
Winston & Strawn                                                     Charming Charlie USA                                                                             $       124,542   $                              211
Convington & Burling                                                 Charming Charlie USA                                                                             $        25,773   $                              741
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                                                                                                                                      $           -     $                              -
                                                 Case 19-11534-CSS           Doc 546        Filed 12/03/19          Page 6 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-1c
                                                              Reporting Period:         October 2019: 10/1/19 - 10/31/19
                                                              Federal Tax I.D. #                            XX-XXXXXXX


For Period Ending October 31, 2019


                                                                             Transactions
      Running DIP ABL Balance
  Ending Daily
 Balance Per DIP
                                        (1)
ABL Daily Balance                                                                     Interest & Fees   Interest & Fee
     Report                                         Advance      Paydown                   Due            Payments
                                                         Case 19-11534-CSS                         Doc 546           Filed 12/03/19                Page 7 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-2                                                                                                                                                                            17-12906 (CSS)
                                                                                                                          Reporting Period:                         October 1 - October 31, 2019
                                                                                                                          Federal Tax I.D. #                                         XX-XXXXXXX

                                                                           (See Notes to the MOR related to MOR-2)
For Period Ending October 31, 2019

                                                  19-11537 (CSS)   19-11539 (CSS)       19-11535 (CSS)   19-11540 (CSS)    19-11538 (CSS)      19-11536 (CSS)          19-11534 (CSS)
                                                   XX-XXXXXXX       XX-XXXXXXX        XX-XXXXXXX       XX-XXXXXXX       XX-XXXXXXX       XX-XXXXXXX                      XX-XXXXXXX
                                                 Charming Charlie Charming Charlie Charming Charlie Poseidon Partners Charming Charlie Charming Charlie
          October 2019: 10/1/19 - 10/31/19            LLC            USA, Inc.       Canada LLC        CMS, Inc.       Manhattan LLC International LLC          Charming Charlie Holdings Inc.

Operating Revenue
 Net Sales                                                                          -
 Total Other Revenue                                                                -
Total Operating Revenue                                                             -

  Cost of Goods Sold
  Gross Margin                                                                      -

SG&A
 Compensation.                                                                 199
 Occupancy                                                                       4
 Other Selling Expenses                                                          2
 Loss Prevention                                                                 -
 Advertising
 Human Resources                                                                22
 Insurance                                                                      20
 Tax Expenses                                                                    -
 External Support                                                              244
 Total Vehicle Expenses (66VEH)                                                  -
 Total Travel Expense (66TRV)                                                    2
 Travel and Vehicle                                                              2
 IT Expenses                                                                     4
 Communication Expenses
 Supplies                                                                        -
 Total SG&A                                                                    498

  Operating Income / (Loss)                                                  (498)

  Other Income / (Expenses)                                                         -

  EBITDA                                                                     (498)

  Depreciation & Ammorization                                                       -

  EBIT                                                                       (498)

  Interest Expenses

  Income Before Taxes                                                        (498)

  Income Taxes                                                               (149)
  Net Income / (Loss)                                                        (349)
                                                                      Case 19-11534-CSS                                                Doc 546                        Filed 12/03/19                      Page 8 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-3                                                                                                                                                                                                                    19-11534 (CSS)
                                                                                                                                                                              Reporting Period:           October 1 - October 31, 2019
                                                                                                                                                                              Federal Tax I.D. #                            XX-XXXXXXX



                                                                                                    Unaudited Balance Sheet
                                                                                                            (000's)
                                                                                        (See Notes to the MOR related to MOR-3)
For Period Ending October 31, 2019



                                                 19-11537 (CSS)           19-11539 (CSS)            19-11535 (CSS)            19-11540 (CSS)            19-11538 (CSS)           19-11536 (CSS)           19-11534 (CSS)
                                                     XX-XXXXXXX            XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX               XX-XXXXXXX

                                                   Charming           Charming Charlie          Charming Charlie          Poseidon Partners         Charming Charlie           Charming Charlie
                       September 30, 2019                                                                                                                                                          Charming Charlie Holdings Inc.
                                                  Charlie LLC            USA, Inc.                Canada LLC                 CMS, Inc.               Manhattan LLC             International LLC

Assets
Cash and Cash Equivalents                        $            -       $            17,166       $                 -       $                 -       $                 -
Accounts Receivable                                               -                  1,139                            -                         -                         -
Prepaid Expenses and Other Current Assets                         -                     629                           -                         -                         -
Loaded Inventory                                                  -                         -                         -                         -                         -
Current Deferred Tax Assets                                       -                         -                         -                         -                         -
Total Current Assets                                              -                 18,935                            -                         -                         -
Property Plant and Equipment (net)                                -                         -                         -                         -                         -
Trademarks-Fixed Assets                                           -                         -                         -                         -                         -
Long Term Deferred Tax Assets                                     -                 71,331                            -                         -                         -
Other Assets                                                      -                    893                            -                         -                         -
Total Assets                                                      -                 91,158                            -                         -                         -


Liabilities
CURRENT LIABILITIES
Accounts Payable                                                  -                     (68)                          -                         -                         -
Sales Tax Payable                                                 -                        30                         -                         -                         -
Accrued Expenses                                                  -                 (8,582)                           -                         -                         -
Other Current Liabilities                                         -                         -                         -                         -                         -
Income Tax Payable                                                -                 26,031                            -                         -                         -
Current Portion of Long Term Debt                                 -                         -                         -                         -                         -
Current Portion Deferred Rent                                     -                         -                         -                         -                         -
Total Current Liabilities                                         -                 17,412                            -                         -                         -

Liabilities Subject to Compromise
Accounts Payable                                 $            -       $           (33,003) $                      -       $                 -       $                 -
Received Not Vouchered                                            -                  (258)                            -                         -                         -
Duty Payable                                                                         (445)
Term Loan                                                         -               (50,726)                            -                         -                         -
28999 - Liabilities Subject to Compromise                         -                (84,433)                           -                         -                         -
LT Portion of Deferred Rent                                       -                       -                           -                         -                         -
Long-Term Debt                                                    -                         -                         -                         -                         -
Capital Leases                                                    -                     (36)                          -                         -                         -
LT Deferred Income Taxes                                          -               (54,005)                            -                         -                         -
Total Liabilities                                                 -              (121,062)                            -                         -                         -

Shareholders' Equity
Common Stock                                                      -                  (300)                            -                         -                         -
Additional Paid-In Capital                                        -                 (9,700)                           -                         -                         -
YTD Net (Income)/Loss                                             -                  6,638                            -                         -                         -
32000 - Retained Earnings - Current Year                          -                 33,595                            -                         -                         -
32050 - Retained Earnings (Intercompany)                                                    -
Retained Earnings / (Deficit)                                     -                 40,234                            -                         -                         -


Total Equity                                                      -                 29,903                            -                         -                         -
Total Liabilities and Equity                                      -               (91,158)                            -                         -                         -
                                         Case 19-11534-CSS   Doc 546         Filed 12/03/19      Page 9 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-3a
                                                                                                                                     17-12906 (CSS)
                                                                                      Reporting Period:                 October 1 - October 31, 2019
                                                                                      Federal Tax I.D. #                                 XX-XXXXXXX

                                                                   (000's)
For Period Ending October 31, 2019


                                                      Charming Charlie LLC             Charming Charlie USA, Inc.
                                                         19-11537 (CSS)                     19-11539 (CSS)                  TOTAL
                                                           XX-XXXXXXX                         XX-XXXXXXX

Accounts Payable                                 $                           25,897   $                     6,797   $                 32,695
Received Not Vouchered                           $                              258   $                        -    $                    258
Duty Payable                                     $                                -   $                       445   $                    445
Term Loan                                        $                           50,726   $                        -    $                 50,726



                                                 $                           76,882   $                     7,243   $                 84,125


DIP Facility Balances                                    Balance October 31, 2019
ABL DIP                                          $                             -
                                                               Case 19-11534-CSS                                             Doc 546                         Filed 12/03/19                                   Page 10 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-3b                                                                                                                                                                                                                             19-11534 (CSS)
                                                                                                                                                                                 Reporting Period:                 October 2019: 10/1/19 - 10/31/19
                                                                                                                                                                                 Federal Tax I.D. #                                     XX-XXXXXXX
                                                                                    (See Notes to the MOR related to MOR-3)
For Period Ending October 31, 2019



                                                     19-11537 (CSS)           19-11539 (CSS)           19-11535 (CSS)            19-11540 (CSS)            19-11538 (CSS)            19-11536 (CSS)                      19-11534 (CSS)

                                                      XX-XXXXXXX                XX-XXXXXXX              XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                           XX-XXXXXXX

                                                 Charming Charlie          Charming Charlie USA, Charming Charlie            Poseidon Partners         Charming Charlie           Charming Charlie
                      As of July 11, 2019                                                                                                                                                                         Charming Charlie Holdings Inc.
                                                      LLC                          Inc.            Canada LLC                   CMS, Inc.               Manhattan LLC             International LLC

Assets
 CURRENT ASSETS
   Cash and Cash Equivalents                     $              2,396 $                      (736) $                 -       $                 -       $                 -       $                    -       $                                 -
   Accounts Receivable                                           8,457                  (39,338)                         -                         -                         -                     2,364                                    10,000
   Prepaid Expenses and Other Current Assets                     5,031                        2,144                      -                         -                         -                            -                                         -
   Loaded Inventory                                             19,768                            -                      -                         -                         -                            -                                         -
   Current Deferred Tax Assets                                         -                          -                      -                         -                         -                            -                                         -
     Total Current Assets                                       35,652                  (37,930)                         -                         -                         -                     2,364                                    10,000
   Property Plant and Equipment (net)                           49,709                            -                      -                         -                         -                            -                                         -
   Trademarks                                                         42                          -                      -                         -                         -                            -                                         -
   Long Term Deferred Tax Assets                                 6,189                       65,144                      -                         -                         -                            -                                         -
   Other Assets                                                  1,263                          260                      -                         -                         -                         -                                         -
    Total Assets                                                92,855                       27,474                      -                         -                         -                     2,364                                    10,000


Liabilities
 CURRENT LIABILITIES
   Accounts Payable                              $              2,018 $                      3,037 $                 -       $                 -       $                 -       $                    10 $                                      -
   Sales Tax Payable                                           (1,435)                         (41)                      -                         -                         -                            -                                         -
   Accrued Expenses                                            (7,178)                        (265)                      -                         -                         -                            -                                         -
   Other Current Liabilities                                       (211)                 (9,055)                         -                         -                         -                            -                                         -
   Income Tax Payable                                          (3,380)                       30,299                      -                         -                         -                     (185)                                            -
   Current Portion of Long Term Debt                          (18,050)                            -                      -                         -                         -                            -                                         -
   Current Portion of Capital Leases                                (91)                          -                      -                         -                         -                            -                                         -
   Current Portion Deferred Rent                              (16,904)                            -                      -                         -                         -                            -                                         -
                                                                                                  -                      -                         -                         -                            -                                         -
     Total Current Liabilities                                (45,231)                       23,975                      -                         -                         -                     (175)                                            -


   Liabilities Subject to Compromise
   Accounts Payable                                                    -                          -                      -                         -                         -                            -                                         -
   Received not Vouchered                                              -                          -                      -                         -                         -                            -                                         -
   Duty Payable                                                        -                          -                      -                         -                         -                            -                                         -
   Liabilities Subject to Compromise                                   -                          -                      -                         -                         -                            -                                         -
   LT Portion of Deferred Rent                                (37,657)                            -                      -                         -                         -                            -                                         -
   Long-Term Debt                                             (62,123)                            -                      -                         -                         -                            -                                         -
   Capital Leases                                                   (36)                          -                      -                         -                         -                            -                                         -
   Other LT Liabilities                                        (1,724)                            -                      -                         -                         -                            -                                         -
   LT Deferred Income Taxes                                            -                (54,005)                         -                         -                         -                            -                                         -
     Total Liabilities                                       (146,771)                  (30,030)                         -                         -                         -                     (175)                                            -


Shareholders' Equity
   Common Stock                                                        -                          -                      -                         -                         -                            -                                   (300)
   Additional Paid-In Capital                                          -                          -                      -                         -                         -                            -                                 (9,700)
   YTD Net (Income)/Loss                                            949                      13,459                      -                         -                         -                      (30)                                            -
   Retained Earnings - PY                                       53,407                  (10,903)                         -                         -                         -                     (559)                                            -
   Retained Earnings (Intercompany)                                (440)                                                                                                                       (1,600)
   Retained Earnings                                            53,916                        2,556                      -                         -                         -                 (2,189)                                              -


     Total Equity                                               53,916                     2,556                         -                         -                         -                 (2,189)                                     (10,000)
     Total Liabilities and Equity                             (92,855)                  (27,474)                         -                         -                         -                 (2,364)                                     (10,000)
                                                    Case 19-11534-CSS                       Doc 546          Filed 12/03/19          Page 11 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-4                                                                                                                                                                             19-11534 (CSS)
                                                                                                                                             Reporting Period:    October 2019: 10/1/19 - 10/31/19
                                                                                                                                             Federal Tax I.D. #                       XX-XXXXXXX


                                                                              Status of Post-Petition Taxes (See Notes to the MOR)
                                                                                                      (000's)

Charming Charlie Holdings Inc. and its           Beginning Tax
                                                                          Amount Withheld           Amount            Ending Tax Liability
related debtor legal entities                       Liability
                                                                            or Accrued               Paid              (October 31, 2019)
                                                (October 1, 2019)

Corporate Income Tax (Federal/State)        $              (25,882)   $                 (149)   $               -     $           (26,031)
Payroll Tax                                 $                   21    $                   13    $              (21)   $                13
Withholding Tax                             $                    -    $                   -     $               -     $                -
Property Tax                                $                1,686    $                   -     $               -     $             1,686
Other Tax                                   $                  662    $                   -     $               -     $               662
  Total Taxes                               $              (23,513)   $                 (136)   $              (21)   $           (23,670)


Please see Debtor Questionnaire for status of tax filings.


                                                                      Summary of Unpaid Post-Petition Debts (See Notes to the MOR)
                                                                                               (000's)

Debtor                                     Case Number                        Current                31-60                   61-90               Grand Total

Accounts Payable
Charming Charlie Holdings Inc., et al .            19-11534 (CSS) $                      (68)




Total Accounts Payable                                                $                  (68)
                                                 Case 19-11534-CSS            Doc 546             Filed 12/03/19          Page 12 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-5
                                                                                                                                                                            19-11534 (CSS)
                                                                                                                                  Reporting Period:         October 2019: 10/1/19 - 10/31/19
                                                                                                                                  Federal Tax I.D. #                            XX-XXXXXXX

                                                                         Post-Petition Accounts Receivable Reconciliation and Aging (See Notes to the MOR)
                                                                                                              ('000s)


                                                                                                                     Total Accounts       Allowance     Total Accounts Receivable (Net)
Debtor                                                Case Number          0-60           60-90           >90       Receivable (Gross)   for Doubtful
                                                                                                                                           Accounts

Charming Charlie Holdings Inc., et al.              19-11534 (CSS)   $            -   $           -   $         -   $               -    $         -    $                                -
                                           Case 19-11534-CSS              Doc 546        Filed 12/03/19         Page 13 of 13


In re: Charming Charlie Holdings Inc., et al .
                                                                                                                            19-11534 (CSS)
                                                                                    Reporting Period:       October 2019: 10/1/19 - 10/31/19
                                                                                    Federal Tax I.D. #                          XX-XXXXXXX

                                              Debtor Questionnaire (See Notes to the MOR)

                                                                                            Yes                            No                  NOTES:
          1. Have any assets been sold or transferred outside the normal course
          of business during this reporting period? If yes, provide an                                                      X
          explanation below.
          2. Have any funds been disbursed from any account other than a
          debtor in possession account this reporting period? If yes, provide an                                            X
          explanation below.
          3. Have all post petition tax returns been timely filed? If no, provide
          an explanation below.                                                                                             X
                                                                                                                                               (1)

          4. Are workers compensation, general liability and other necessary                 X
          insurance coverages in effect? If no, provide an explanation below.

          5. Has any bank account been opened during the reporting period? If
          yes, provide documentation identifying the opened account(s). If an                                               X
          investment account has been opened provide the required
          documentation pursuant to the Delaware Local Rule 4001-3.

          (1) Federal and State returns for years 2017 and 2018 are in process but not yet filed. The 2017 Federal taxes are in final review
          with the tax firm




          Charming Charlie Holdings Inc.
